

CONTRACT CHANGE ORDER


PURCHASER:
AMR Eagle Holding Corporation (the “Buyer”)



SELLER:
Bombardier Inc., as represented by Bombardier Aerospace, Commercial Aircraft
(“Bombardier”)



PURCHASE AGREEMENT NO:
PA 0390 (the “Purchase Agreement”)



AIRCRAFT TYPE:
CRJ Model CL600-2C10

 
Series 701 (the “Aircraft”)



CONTRACT CHANGE ORDER NO:  10 (“CCO No. 10”)


DATED:                      December 2,
2009                                    PAGES:  107 (including attachments)


 
REASON FOR CHANGE:



To give effect to the exercise of Twenty-Two (22) Option Aircraft (the
Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft) and to incorporate
changes to the Purchase Agreement as set forth below regarding:


1)  
Amendment of the Purchase Agreement to reflect Buyer’s execution of its purchase
rights with respect to Twenty-Two (22) of the Option Aircraft thereby increasing
the purchase order from Twenty-Five (25) Firm Aircraft to Forty-Seven (47) Firm
Aircraft;

2)  
Amendment of Party Name;

3)  
Amendment of Article 2.1 to reflect revised quantity of Aircraft and new issue
of Specification; Article 2.3 Intentionally deleted;

4)  
Amendment of Delivery Notices in Article 4.2.1;

5)  
Amendment of Delivery Location in Article 4.3;

6)  
Amendment of Articles 8.1, 8.2 and 8.3.3, Basic Aircraft Price;

7)  
Amendment of Payment instructions in Article 11.2;

8)  
Amendment of Article 12.1 – Buyer Information and Buyer Furnished Equipment;

9)  
Amendment of Schedule A – Specification to reflect new issue of Specification;

10)  
Amendment of Schedule B – Buyer Selected Optional Features;

11)  
Amendment of Schedule C – Customer Support Services-Technical Support, Spare
Parts, Training and Technical Data;

12)  
Amendment of Schedule D – Warranty and Service Life Policy;

13)  
Amendment of Schedule E-1 – 26th to 47th Firm Aircraft  Delivery Schedule;

14)  
Amendment of Schedule I – Economic Adjustment Formula;

15)  
New Schedule L – Buyer Information Due Dates;

16)  
Amendment of Letter Agreement No. 03 – Option Aircraft Payment Schedule;

17)  
Amendment of Letter Agreement No. 04 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

18)  
Amendment of Letter Agreement No. 05 – Spares Support and [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT];

19)  
Amendment of Letter Agreement No.  08 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

20)  
Amendment of Letter Agreement No.  09 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

21)  
Amendment of Letter Agreement No. 10 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

22)  
Amendment of  Letter Agreement No. 11 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

23)  
Amendment of Letter Agreement No. 13 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

24)  
Amendment of Letter Agreement No. 21 – Aircraft Training Devices;

25)  
Amendment of Letter Agreement No. 22 – [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT];

26)  
Letter Agreement No. 24 dated June 11, 2003 Relating to Emergency Airworthiness
Directives renamed Letter Agreement No.25;

27)  
Letter Agreement No. 26 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];

28)  
Letter Agreement No. 27 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];

29)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];

30)  
Other Matters;

31)  
Delete the Non-Applicable Articles.








Page


 
 

--------------------------------------------------------------------------------

 

DESCRIPTION OF CHANGES:


1.0
Exercise of Twenty-Two (22) Option Aircraft (Twenty-Sixth (26th) to
Forty-Seventh (47th) Firm Aircraft)



1.1
This CCO No. 10 is in response to Buyer’s decision to exercise its purchase
rights with respect to Twenty-Two (22) of the Option Aircraft provided for under
Article 2.3 of the Purchase Agreement and Letter Agreement No. 02 firming up
Aircraft Twenty-Six (26) to Forty-Seven (47).



1.2
Notwithstanding the terms and conditions of Letter Agreement No. 02 to the
Purchase Agreement, wherein Buyer was required to exercise its purchase options
in seven (7) blocks of three (3) Option Aircraft per block and one (1) last
block of four (4) Option Aircraft, Buyer hereby exercises its right to purchase
twenty-two (22) Option Aircraft (Twenty-Sixth (26th) to Forty-Seventh (47th)
Firm Aircraft) (the “Exercised Option Aircraft”) simultaneously.  Accordingly,
any reference to twenty-five (25) Firm Aircraft in the Purchase Agreement is
hereby deleted and replaced with Forty-Seven (47) Firm Aircraft.



1.3
ALL TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT AND ALL RELATED DOCUMENTS,
EXCEPT AS AMENDED HEREIN, SHALL APPLY TO THE EXERCISED OPTION AIRCRAFT.



1.4
The parties hereto agree that this CCO No. 10 shall, upon execution, become part
of the Purchase Agreement. Terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Purchase Agreement.





2.0  
Party Name Change



2.1
All references to “Bombardier Aerospace, Regional Aircraft” and “BOMBARDIER” in
the Purchase Agreement, including all Schedules, Amendments thereto and related
Letter Agreements subsequently executed by the parties, are hereby deleted and
replaced by “Bombardier Aerospace, Commercial Aircraft” and “Bombardier”
respectively.





3.0  
Purchase Agreement, Article 2.1 and 2.3



3.1
The subject matter is hereby amended to reflect the revised quantity of Firm
Aircraft and to incorporate the specification issue that will be used to
manufacture the Exercised Option Aircraft.  As such, Article 2.1 to the Purchase
Agreement is deleted in its entirety and is replaced with the following:



"2.1               Subject to the provisions of this Agreement, Bombardier will
sell and Buyer will purchase Forty-Seven (47) Canadair Regional Jet aircraft
model CL600-2C10 Series 701 aircraft, certificated to seventy (70) passenger
seats and manufactured pursuant to specification no. RAD-670-111, as amended
previously through to issue E dated September 2002 for the first twenty-five
(25) firm aircraft and RAD-670-100 Rev. J dated June 2009 for the last
twenty-two (22) firm aircraft, attached hereto as Schedule A, as that
specification may be modified from time to time in accordance with this
Agreement (as so modified, the “Specification”), which Specification includes
the Buyer selected optional features (“Buyer Selected Optional Features”) set
forth in Schedule B hereto, (individually or collectively, the “Firm
Aircraft”).”


3.2
Article 2.3 of the Agreement is deleted in its entirety as there are no
additional Option Aircraft over and above the Twenty Two (22) Option Aircraft
which are being exercised as the Twenty Sixth (26th) to Forty Seventh (47th)
Firm Aircraft.



3.3           Attachment 1 to this CCO No. 10 is provided for Buyer’s
convenience.




4.0  
Delivery Notices, Article 4.2.1



4.1  
The start date for the Delivery Notices in Article 4.2.1(a) needs to be amended
for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft. As such,
Article 4.2.1(a) to the Purchase Agreement is deleted in its entirety and is
replaced with the following:



 
“(a)
commencing on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for the first
Twenty-Five (25) Firm Aircraft and on [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT], as applicable, the Parties shall agree on the
period of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] that may start on any day of
the week (a “Delivery Week”) targeted for offer for acceptance of each Aircraft
for the next [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Bombardier shall
use reasonable efforts to meet this tentative Delivery Week, but shall not be
bound by such tentative Delivery Week;”



4.2  
Attachment 2 to this CCO No. 10 is provided for Buyer’s convenience.





5.0  
Delivery Location, Article 4.3



5.1  
The Delivery Location in Article 4.3 for the Exercised Option Aircraft is
revised from Montreal to Mirabel, Quebec, Canada. As such, Article 4.3 to the
Purchase Agreement is deleted in its entirety and is replaced with the
following:



“4.3               Location


Each of the first Twenty-Five (25) Firm Aircraft will be delivered free and
clear of all liens, claims, charges, and encumbrances of any nature whatsoever
except those created by or through Buyer at Bombardier's facility in Montreal,
Quebec, Canada.


Each of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft will be
delivered free and clear of all liens, claims, charges, and encumbrances of any
nature whatsoever except those created by or through Buyer at Bombardier's
facility in Mirabel, Quebec, Canada.”


5.2  
 Attachment 2 to this CCO No. 10 is provided for Buyer’s convenience.





6.0  
Basic Aircraft Price, Articles 8.1, 8.2 and 8.3.3



6.1  
The Basic Aircraft Price, for the first Twenty-Five (25) Firm Aircraft was
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed in April 30, 1997 Dollars.
The Basic Aircraft Price for the Twenty-Sixth (26th) to Forty-Seventh (47th)
Firm Aircraft is revised from [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed
in April 30, 1997 dollars to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] expressed
in January 2009 dollars. Therefore, Article 8.1 to the Purchase Agreement is
deleted in its entirety and is replaced with  the following:



“8.1               The basic price for the first Twenty-Five (25) Firm Aircraft,
including Buyer Selected Optional Features, [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] Montreal, Quebec, Canada, is [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
expressed in April 30, 1997 dollars.


The basic price for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm
Aircraft, including Buyer Selected Optional Features, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Mirabel, Quebec, Canada is [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] expressed in January 2009 dollars (the basic price for the first
Twenty-Five (25) Firm Aircraft and the basic price for the Twenty-Sixth (26th)
to Forty-Seventh (47th) Firm Aircraft, are collectively referred to as the
“Basic Aircraft Price”).


Except as set forth below or elsewhere in this Agreement, the Basic Aircraft
Price constitutes the entire price to be paid for each Aircraft, and unless
expressly stated otherwise, for the products and services provided by Bombardier
under this Agreement.”

 
6.2  
Attachment 3 to this CCO No. 10 is provided for Buyer’s convenience.



6.3  
The Basic Aircraft Price for the Twenty-Sixth (26th) to Forty-Seventh (47th)
Firm Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The Basic Aircraft
Price for any of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be subject to the escalation set
forth in the Economic Adjustment Formula, provided that such escalation
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Accordingly, Article 8.2 to the
Purchase Agreement is deleted in its entirety and is replaced with the
following:



“8.2               (a)           Except as set forth below or elsewhere in this
Agreement, the Basic Aircraft Price is subject to escalation in accordance with
the formula set forth in Schedule I (the “Economic Adjustment Formula”).
Notwithstanding the forgoing, the Twenty-Sixth (26th) to Forty-Seventh (47th)
Firm Aircraft are subject to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(b)               [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


(c)                          [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] ”.


6.4  
Attachment 4 to this CCO No. 10 is provided for Buyer’s convenience.



6.5  
This CCO No. 10 confirms the previous amendment of [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. Therefore, Article 8.3.3 to the Purchase Agreement is deleted in its
entirety and is replaced with the following:



“8.3.3               [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
6.6  
Attachment 5 to this CCO No. 10 is provided for Buyer’s convenience.





7.0  
Payment Instructions, Article 11.2



7.1  
The payment instructions set forth in Article 11.2 are replaced. Accordingly,
Article 11.2 to the Purchase Agreement is deleted in its entirety  and replaced
with the following:



“11.2             Buyer shall make all payments due under this Agreement in
immediately available funds by deposit on or before the due date to Bombardier’s
account in the following manner:


Transfer to:                               [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]


PLEASE REFERENCE:  INVOICE # AND/OR AIRCRAFT SERIAL #”


7.2  
 Attachment 6 to this CCO No. 10 is provided for Buyer’s convenience.





8.0  
Buyer Information and Buyer Furnished Equipment, Article 12.1



8.1  
The Buyer Information Dates set out in Article 12.1 are revised for the
Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft. Accordingly, Article
12.1 to the Purchase Agreement  is deleted in its entirety and is replaced with
the following:



“12.1
(a)                                                                                                                             During
the manufacture of the first Twenty-Five Firm Aircraft, Buyer shall provide to
Bombardier on or before the date reasonably required by Bombardier, all
information as Bombardier may reasonably request to manufacture the Aircraft
including, the selection of furnishings.


Nine (9) months prior to the Scheduled Delivery Month of the first Aircraft,
Buyer will:


(i)     provide Bombardier with an external paint scheme agreed on by the
Parties;


(ii)                                                                                                                            select
interior colors; and


(iii) provide to Bombardier, on drawings which will be forwarded to Buyer,
language translations for interior and exterior Aircraft labels.


 
Failure of Buyer to comply with these requirements may result in an increase in
the Purchase Price [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], a delay in
delivery of the Aircraft, or both, in either case, reasonably related to Buyer’s
failure.  Bombardier shall use its reasonable efforts to prevent or minimize
such delay or Purchase Price increase.



 
(b)
During the manufacture of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm
Aircraft, Buyer shall provide to Bombardier all information as Bombardier may
reasonably request to manufacture the Aircraft.  Bombardier shall advise Buyer
of the specific information required and the latest date by which such
information is required, and Buyer shall provide such information by the date(s)
so advised.  Bombardier shall provide such request for such information to Buyer
by the date(s) stated in Schedule L to the Agreement.  The requested information
and its applicable due date(s) shall be substantially as set out in Schedule L.



Failure of Buyer to comply with these requirements (excluding requirements
related to Bombardier not providing the information to Buyer by the dates listed
in Schedule L which delay Buyer in providing the information to Bombardier) may
result in an increase [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], a delay in
delivery of the Aircraft, or both, in either case, reasonably related to Buyer’s
failure as set out in this paragraph. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].”
 
 

8.2           Attachment 6 to this CCO No. 10 is provided for Buyer’s
convenience.



 
9.0  
Schedule A to the Purchase Agreement



9.1  
The Specification No. is hereby amended to incorporate the specification issue
that will be used to manufacture the Twenty-Sixth (26th) to Forty-Seventh (47th)
Firm Aircraft.  Accordingly, Schedule A to the Purchase Agreement is deleted in
its entirety and is replaced with the following:



“SCHEDULE A


SPECIFICATION


Firm Aircraft                                        Specification
No.                                              Issue and Date
1-25  
                    RAD–670 –111As amended previously

through to Issue E,
September 2002


26-47                                   RAD-670-100 Rev.
J                                                         June 2009"




9.2        Attachment 7 to this CCO No. 10 is provided for Buyer’s convenience.




10.0  
 Schedule B to the Purchase Agreement, Buyer Selected Optional Features



10.1  
Schedule B, Buyer Selected Optional Features, is amended to incorporate a new
Buyer Selected Optional Features list, Attachment IV, which is applicable to the
Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft, as set forth below.



The total amount of the Buyer Selected Optional Features for each of the
Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft is [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] expressed in January 2009 dollars.


10.2
Schedule B is amended to incorporate the following new Attachment IV.



“ATTACHMENT IV


Buyer Selected Optional Features
(for Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft)



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                                                                               
                                                                             
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                                                                               
                                                     
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
                                                                   



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].








[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


















[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
 
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
 
TREATMENT]
   



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].













Page


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


(Continued)


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
[CONFIDENTIAL PORTION OMITTED AND FILED
   
SEPARATELY WITH THE COMMISSION
   
PURSUANT TO A REQUEST FOR CONFIDENTIAL
   
TREATMENT]
                                                                     
[CONFIDENTIAL PORTION OMITTED AND FILED
   
SEPARATELY WITH THE COMMISSION
   
PURSUANT TO A REQUEST FOR CONFIDENTIAL
   
TREATMENT]
                                     



 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


1)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



10.3           Attachment 8 to this CCO No. 10 is provided for Buyer’s
convenience.
11.0
Schedule C Customer Support Services – Technical Support, Spare Parts, Training
and Technical Data



11.1
The manuals format in Article 4, Paragraph 4 is amended to reflect a change to
the manuals format.  Accordingly, a new Article 4, Paragraph 4.1.3 is added
after Article 4, Paragraph 4.1.2 as follows:



“The Aircraft Maintenance Manual (“AMM”), Wiring Diagram Manual (“WDM”), System
Schematic Manual (“SSM”), Illustrated Parts Catalog (“IPC”) and Fault Isolation
Manual (“FIM”) will be delivered in SGML format."


11.2           Attachment 9 to this CCO No. 10 is provided for Buyer’s
convenience.




12.0           Schedule D Warranty and Service Life Policy to the Purchase
Agreement


12.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


12.2  
 Attachment 10 to this CCO No. 10 is provided for Buyer’s convenience.





 
13.0
Schedule E-1 Firm Aircraft Delivery Schedule and Schedule E-2 Option Aircraft
Delivery Schedule to the Purchase Agreement



13.1  
Schedule E-1 Firm Aircraft Delivery Schedule is hereby amended to include the
Delivery Month of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft.
Accordingly, Schedule E-1 is hereby deleted in its entirety and is replaced with
the following:



“SCHEDULE E-1


Firm Aircraft Delivery Schedule


[CONFIDENTIAL
[CONFIDENTIAL
   
PORTION
PORTION
OMITTED AND
OMITTED AND
FILED SEPARATELY
FILED SEPARATELY
WITH THE
WITH THE
COMMISSION
COMMISSION
PURSUANT TO A
PURSUANT TO A
REQUEST FOR
REQUEST FOR
CONFIDENTIAL
CONFIDENTIAL
TREATMENT]
TREATMENT]
                                           
[CONFIDENTIAL
[CONFIDENTIAL
PORTION OMITTED
PORTION OMITTED
AND FILED
AND FILED
SEPARATELY WITH
SEPARATELY WITH
THE COMMISSION
THE COMMISSION
PURSUANT TO A
PURSUANT TO A
REQUEST FOR
REQUEST FOR
CONFIDENTIAL
CONFIDENTIAL
TREATMENT]
TREATMENT]
                                           
[CONFIDENTIAL
[CONFIDENTIAL
PORTION OMITTED
PORTION OMITTED
AND FILED
AND FILED
SEPARATELY WITH
SEPARATELY WITH
THE COMMISSION
THE COMMISSION
PURSUANT TO A
PURSUANT TO A
REQUEST FOR
REQUEST FOR
CONFIDENTIAL
CONFIDENTIAL
TREATMENT]
TREATMENT]
       



13.2
Schedule E-2 Option Aircraft Delivery Schedule is hereby deleted in  its
entirety as there are no additional Option Aircraft over and above the Twenty
Two (22) Option Aircraft which are being exercised as the Twenty-Sixth (26th) to
Forty-Seventh (47th) Firm Aircraft.



13.3           Attachment 11 to this CCO No. 10 is provided for Buyer’s
convenience.




14.0           Economic Adjustment Formula – Schedule I to Purchase Agreement


14.1
The Economic Adjustment Formula in Schedule I remains unchanged for the first
Twenty-Five (25) Firm Aircraft but the Economic Adjustment Formula is revised
for the for the Twenty-Sixth (26th) through Forty-Seventh (47th) Firm Aircraft.
Accordingly, Schedule I is hereby deleted in its entirety and is replaced with
the following:



“SCHEDULE I


1.
Economic Adjustment Formula First (1st) through Twenty-Fifth (25th) Firm
Aircraft



1.1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];

 
 

1.2.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



(a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

(b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



(c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURS UANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



(d)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



(e)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



(f)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURS].





1.3.           CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


(a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



(b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





(c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





2.
Economic Adjustment Formula Twenty-Sixth (26th) through Forty-Seventh (47th)
Firm Aircraft





2.1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



2.2.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:





(a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



(b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





(c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



(d)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



(e)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



(f)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



2.3.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



(a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



(b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



(c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





2.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



14.2  
 Attachment 12 to this CCO No. 10 is provided for Buyer’s convenience.






Page


 
 

--------------------------------------------------------------------------------

 

15.0           Schedule L – Buyer Information Due Dates


15.1  
A new Schedule L is added to the Agreement setting out Buyer Information Due
Dates.



 
“Schedule L

 
Buyer Information Due Dates




       
[CONFIDENTIAL PORTION SEPARATELY WITH THE
TO A REQUEST FOR.
OMITTED AND FILED
COMMISSION PURSUANT CONFIDENTIAL TREATMENT]
[CONFIDENTIAL
   
PORTION OMITTED AND
   
FILED SEPARATELY
   
WITH THE COMMISSION
   
PURSUANT TO A
   
REQUEST FOR
   
CONFIDENTIAL
   
TREATMENT]
                                                                               
                         



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


15.2  
Attachment 13 to this CCO No. 10 is provided for Buyer’s convenience.












Page


 
 

--------------------------------------------------------------------------------

 

16.0  
Letter Agreement No. 03 to the Purchase Agreement, Option Aircraft Payment
Schedule



16.1 Letter Agreement No. 03 is amended as follows:


16.2  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



16.3  
The non-refundable progress payments for the Option Aircraft set out in Article
1.0 (b) and (c) of Letter Agreement No. 03 are revised.  Accordingly, Articles
1.0 (b) and (c) of Letter Agreement No. 03 are hereby deleted in their entirety
and are replaced with the following:



 
"(b)
A non-refundable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] progress payment
equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], of the Basic Aircraft Price
of the relevant Option Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
shall be due within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the execution of
this Contract Change Order No. 10;



 
(c)
A non-refundable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] progress payment
equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the Basic Aircraft Price of
the relevant Option Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
due [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to the first day of the
Scheduled Delivery Month of the relevant Option Aircraft;”



16.4  
Attachment 14 to this CCO No. 10 is provided for Buyer’s convenience.





17.0  
Letter Agreement No. 04 to the Purchase Agreement- [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



17.1  
Letter Agreement No. 04 is amended as follows:



17.2  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
1.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”



17.3  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT



17.4  
Attachment 15 to this CCO No. 10 is provided for Buyer’s convenience.





18.0  
Letter Agreement No. 05 to the Purchase Agreement-Spares Support and
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



18.1  
           Letter Agreement no. 05 is amended as follows:



18.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


 

Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


18.3           Attachment 16 to this CCO No. 10 is provided for Buyer’s
convenience.




19.0  
Letter Agreement No. 08 to the Purchase Agreement-[CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


 
19.1  
Letter Agreement No. 08 is amended as follows:



19.2
Article 1.0 of Letter Agreement No. 08 is amended to revise the maximum quantity
of Option Aircraft to Twenty-Two (22) and the maximum quantity of total aircraft
purchased to Forty-Seven (47) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
Accordingly, Article 1.0 of Letter Agreement No. 08 is deleted in its entirety
and replaced with the following:



1.0              [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]









Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




19.3
Attachment 17 to this CCO No. 10 is provided for Buyer’s convenience.





20.0           Letter Agreement No. 09 to the Purchase Agreement, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


20.1           Letter Agreement No. 09 is amended as follows:


 
20.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“3.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
3.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 
3.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]”


20.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



20.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


20.5
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“5.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
5.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
5.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
5.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]”



20.6           Attachment 18 to this CCO No. 10 is provided for Buyer’s
convenience.




21.0
Letter Agreement No. 10 to the Purchase Agreement, [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



21.1
Letter Agreement No. 10 is amended as follows:



21.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 
21.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
“3.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


[CONFIDENTIAL PORTION OMITTED AND FILED
[CONFIDENTIAL PORTION OMITTED
SEPARATELY
SEPARATELY
WITH THE
WITH THE
COMMISSION
COMMISSION
PURSUANT TO
PURSUANT TO
A REQUEST FOR
A REQUEST FOR
CONFIDENTIAL
CONFIDENTIAL
TREATMENT]
TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


Page


 
 

--------------------------------------------------------------------------------

 



 
[CONFIDENTIAL PORTION OMITTED AND FILED
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
SEPARATELY WITH THE
THE COMMISSION
COMMISSION PURSUANT TO
PURSUANT TO
A REQUEST FOR
A REQUEST FOR
CONFIDENTIAL
CONFIDENTIAL
TREATMENT]
TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]”


 
21.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:





 
“6.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]”


21.5  
 Attachment 19 to this CCO No. 10 is provided for Buyer’s convenience.





22.0  
Letter Agreement No. 11 to the Purchase Agreement-[CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



22.1  
Letter Agreement No. 11 is amended as follows:



22.2  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Page


 
 

--------------------------------------------------------------------------------

 



22.3  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”



22.4  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


22.5  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”




22.6  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”


22.7  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]”



22.8  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”




22.9  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”




22.10  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:




Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”

 


22.11  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];”




22.12  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



“[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];”




22.13  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“j)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”





22.14  
Attachment 20 to this CCO No. 10 is provided for Buyer’s convenience.





23.0  
Letter Agreement No. 13 to the Purchase Agreement, [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]



23.1           Letter Agreement No. 13 is amended as follows:


23.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


23.3
Attachment 21 to this CCO No. 10 is provided for Buyer’s convenience.









24.0  
Letter Agreement No. 21, Aircraft Training Devices


Page


 
 

--------------------------------------------------------------------------------

 



24.1  
Letter Agreement No. 21 is amended as follows:



24.2  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
“1.6
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”



24.3 Attachment 22 to this CCO No. 10 is provided for Buyer’s convenience.




25.0  
Letter Agreement No. 22 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



25.1  
Letter Agreement No. 22 is amended as follows:



25.2  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




25.3  
Letter Agreement No. 22 is deleted in its entirety and replaced as follows:



 
“December 2, 2009







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





 
Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Dear Sirs:


Letter Agreement No. 22 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the “Agreement”) between Bombardier Inc., represented by
Bombardier Aerospace, Commercial Aircraft (“Bombardier”) and AMR Eagle Holding
Corporation (“Buyer”) relating to the firm purchase of twenty-five (25) Canadair
Regional Jet aircraft and Buyer’s option to purchase another twenty-five (25)
such aircraft (collectively, the "Aircraft")


 
1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
a.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
b.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
c.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
d.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
e.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
f.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
g.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
h.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
i.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 
2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
3.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
4.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.



 
5.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement, subject to the terms of Article 42
of the Agreement, shall also be terminated in whole or as to such particular
Aircraft, as applicable.  All terms not defined herein shall have the meaning
ascribed to them in the Agreement.  Should there be any inconsistency between
this Letter Agreement and the Agreement with respect to the subject matter
covered by the terms hereof, then this Letter Agreement shall prevail.



 
Yours very truly,

 
BOMBARDIER INC., as represented by

 
Bombardier Aerospace, Commercial Aircraft


Page


 
 

--------------------------------------------------------------------------------

 





[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Sr. Contracts
Specialist                                                                           Director,
Contracts


 
Acknowledged and Accepted

 
AMR EAGLE HOLDING CORPORATION



”


25.4  
Attachment 23 to this CCO No. 10 is provided for Buyer’s convenience.





26.0  
Letter Agreement No. 25 – Emergency Airworthiness Directive



26.1  
A numbering error occurred in connection with Letter Agreement No. 24, Agreement
Relating to Emergency Airworthiness Directive AD-2002-08-19 & AD-2003-2-51,
dated June 11, 2003, which should have been Letter Agreement No. 25.
Accordingly, Letter Agreement No. 24, Agreement Relating to Emergency
Airworthiness Directive AD-2002-08-19 & AD-2003-2-51, is hereby amended and
renumbered as Letter Agreement Number 25.





27.0  
Letter Agreement No. 26 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



27.1  
A new Letter Agreement No. 26, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], is added to the Agreement to set forth the following commitments
covering the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm  Aircraft as set
out below:





 
“December 2, 2009





 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155



Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 26 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the “Agreement”) between Bombardier Inc., as represented
by Bombardier Aerospace, Commercial Aircraft (“Bombardier”) and AMR Eagle
Holding Corporation (“Buyer”, which term as used herein will include, as the
context may require, American Eagle Airlines, Inc., as the prospective assignee
of Buyer and expected ultimate purchaser of the Option Aircraft) relating to the
firm purchase of twenty-five (25) Bombardier CL600-2C10 Series 701 aircraft and
Buyer’s option to purchase another twenty-five (25) such aircraft


Capitalized terms used herein and not otherwise defined in this Letter Agreement
shall have the meanings assigned thereto in Annex A to this Letter Agreement or,
if not defined in such Annex A, in the Agreement.


1.0           General


1.1
Pursuant to CCO No. 10 to the Agreement, Buyer has exercised its option to
purchase twenty-two (22) of the twenty-five (25) CL600-2C10 Series 701 aircraft
which are the subject matter of Letter Agreement No. 2 to the Agreement (each of
such 22 aircraft, an “Option Aircraft”).



1.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
d)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





3.-0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
3.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]





a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




Page


 
 

--------------------------------------------------------------------------------

 



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


3.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT



b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



d)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Page


 
 

--------------------------------------------------------------------------------

 

3.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
4.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
4.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




 
4.3           Certain Modifications


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];


a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];


c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



d)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Page


 
 

--------------------------------------------------------------------------------

 

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



d)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
 
4.5
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



Page


 
 

--------------------------------------------------------------------------------

 

 
5.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


6.0           Confidentiality


Any information related to the form and amount of the financing support
described in this Letter Agreement which may be provided by Bombardier hereunder
shall be deemed to be Evaluation Materials for purposes of Article 25 of the
Agreement.
 
 
7.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 8.0           Assignment


Subject to the immediately following sentence, the provisions of this Letter
Agreement are personal to Buyer and shall not be assigned or otherwise disposed
of by Buyer without the prior written consent of Bombardier, except as provided
in the Agreement (provided that the parties acknowledge and agree that (a) Buyer
may not assign this Letter Agreement [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  Notwithstanding anything in this Letter Agreement or in the
Agreement to the contrary, each of the parties to this Letter Agreement agrees
that, without the consent of any Bombardier Party, each of Buyer and Eagle may,
following the delivery by Bombardier to Buyer of all Option Aircraft
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT, transfer all of its respective right,
title and interest in and to this Letter Agreement to American; provided that
any such transfer shall be conditioned on (a) Buyer concurrently transferring to
American its right, title and interest in and to [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], and (b) in connection with any such transfer, Buyer, Eagle and
American executing and delivering to each Bombardier Party an assignment,
assumption and release agreement in which (x) each of Buyer and Eagle assigns
all of its respective rights and obligations under this Letter Agreement to
American and (y) American accepts such assignment and assumes all of the
obligations of Buyer and Eagle under this Letter Agreement.


9.0           Relationship with Agreement


This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein, including, without
limitation, Article 25 thereof.  [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




For and on behalf of
For and on behalf of





AMR Eagle Holding Corporation
BOMBARDIER INC.,

 
as represented byBombardier Aerospace,

 
Commercial Aircraft



_________________________
______________________

Name:  ___________________
Name:  ________________

Title:  ____________________
Title:  _________________





 
______________________

American Eagle Airlines, Inc.
.
Name:  ________________

 
Title:  __________________



_________________________
BOMBARDIER CAPITAL INC.

 
Name: ___________________

 
Title:  ____________________

 
_______________________

 
Name:  ________________

 
Title:  _________________

 
AMR Corporation





_________________________
______________________

Name: ___________________
Name: ________________

Title:  ____________________
Title:  _________________”





27.2  
The Attachments to Letter Agreement No. 26, [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], are hereby incorporated into this CCO No. 10 by reference as if set
forth herein in their entirety.



27.3  
In the event of a conflict between Letter Agreement No. 26, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT], as executed between the Parties and the language
provided in this CCO No. 10, Letter Agreement No. 26, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], shall prevail.





27.4           Attachment 24 to this CCO No. 10 is provided for Buyer’s
convenience.




28.0  
Letter Agreement No.  27 – [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



28.1
A new Letter Agreement No.27, [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] is added
to the Agreement to set forth the following commitments covering the
Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft as set out below:



 
“December 2, 2009







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] (26th to 47th Firm Aircraft)



 
Dear Sirs:



Letter Agreement No. 27 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the “Agreement”) between Bombardier Inc., represented by
Bombardier Commercial Aircraft (“Bombardier”) and AMR Eagle Holding Corporation
(“Buyer”) relating to the firm purchase of twenty-five (25) Canadair Regional
Jet aircraft and Buyer’s option to purchase another twenty-five (25) such
aircraft (collectively, the "Aircraft")




1.0           General


1.1
Pursuant to Contract Change Order No. 10 (“CCO No. 10”) to the Agreement, Buyer
has exercised its option to purchase twenty-two (22) of the twenty-five (25)
Option Aircraft which are the subject matter under Article 2.3 of the Agreement
and Letter Agreement No. 2 to the Agreement. [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].





2.0           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]




2.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


Page


 
 

--------------------------------------------------------------------------------

 



2.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.5
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.

 
4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement, subject to the terms of Article 42
of the Agreement, shall also be terminated in whole or as to such particular
Aircraft.  All terms not defined herein shall have the meaning ascribed to them
in the Agreement.  Should there be any inconsistency between this Letter
Agreement and the Agreement with respect to the subject matter covered by the
terms hereof, then this Letter Agreement shall prevail.



 
Yours very truly,

 
Bombardier Aerospace, Commercial Aircraft







CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Sr. Contracts Specialist
Director, Contracts



 
Acknowledged and Accepted

 
AMR EAGLE HOLDING CORPORATION







 
”



28.2           Attachment 25 to this CCO No. 10 is provided for Buyer’s
convenience.




29.0  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Page


 
 

--------------------------------------------------------------------------------

 

29.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




30.0           OTHER MATTERS


30.1           THIS CCO NO. 10 AND THE SUBJECT MATTER REFERRED TO HEREIN
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN BOMBARDIER AND BUYER AND SUPERSEDE AND
CANCEL ALL PRIOR REPRESENTATIONS, BROCHURES, ALLEGED WARRANTIES, STATEMENTS,
NEGOTIATIONS, UNDERTAKINGS, LETTERS, MEMORANDUMS OF AGREEMENT, ACCEPTANCES,
AGREEMENTS, UNDERSTANDINGS, CONTRACTS AND COMMUNICATIONS, WHETHER ORAL OR
WRITTEN, BETWEEN BOMBARDIER AND BUYER OR THEIR RESPECTIVE AGENTS, WITH RESPECT
TO THE SUBJECT MATTER OF THIS CCO NO. 10.


30.2
ALL OTHER TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT REMAIN UNCHANGED.



30.3
FOR ADMINISTRATIVE PURPOSES ONLY, A CONSOLIDATION OF THE   AMENDMENTS CONTAINED
IN THIS CCO IS ATTACHED.  IN THE EVENT OF INCONSISTENCIES BETWEEN THE
CONSOLIDATION AND THIS CCO, THIS CCO SHALL PREVAIL.  THIS CCO IS BINDING ON AND
FROM THE DATE THAT IT IS SIGNED BY BOTH PARTIES.  EACH OF THE ATTACHED LETTER
AGREEMENTS WILL BE DEEMED TO HAVE BEEN ISSUED OR AMENDED (AS THE CASE MAY BE) ON
THE DATE THAT THIS CCO BECOMES BINDING, IRRESPECTIVE OF WHETHER SUCH LETTER
AGREEMENTS ARE ACTUALLY ISSUED OR REISSUED ON THAT DATE.





31.0           DELETE THE NON-APPLICABLE ARTICLES.


31.1
THE CHANGE DESCRIBED IN THIS CHANGE NOTICE IS INTRODUCED UNDER THE PROVISIONS OF
ARTICLE 15 – CHANGES.


Page


 
 

--------------------------------------------------------------------------------

 

_________________________________________________________________________


FOR AND ON BEHALF
OF:                                                                          FOR
AND ON BEHALF OF:


 
BOMBARDIER INC. as represented
AMR EAGLE HOLDING

by Bombardier Aerospace, Commercial
CORPORATION

Aircraft




__________________________________                                                                                        ___________________________________


Name: CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
Name: __________________________



Title:           Sr. Contracts
Specialist                                                 Title:           


Date:             December 2,
2009                                                                            Date:December
2, 2009 






__________________________________


Name: CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
   



Title:            Director,
Contracts                                                 


Date:             December 2,
2009                                                                            

Page


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 1 to CCO No. 10




 
 ARTICLE 2 - SUBJECT MATTER OF SALE



▲▲  2.1
Subject to the provisions of this Agreement, Bombardier will sell and Buyer will
purchase Forty-Seven (47) Canadair Regional Jet aircraft model CL600-2C10 Series
701 aircraft, certificated to seventy (70) passenger seats and manufactured
pursuant to specification no. RAD-670-111, as amended previously through to
issue E dated September 2002 for the first twenty-five (25) firm aircraft and
RAD-670-100 Rev. J dated June 2009 for the last twenty-two (22) firm aircraft,
attached hereto as Schedule A, as that specification may be modified from time
to time in accordance with this Agreement (as so modified, the “Specification”),
which Specification includes the Buyer selected optional features (“Buyer
Selected Optional Features”) set forth in Schedule B hereto, (individually or
collectively, the “Firm Aircraft”).



▲▲2.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



▲▲  2.3
Intentionally Deleted.




Page 9
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 2 to CCO No. 10




 
4.1.2
The Delivery Schedule is expressed in calendar quarters (such quarter for an
Aircraft being its “Scheduled Delivery Quarter”) and the Parties shall agree on
the month of delivery for each Aircraft (the “Scheduled Delivery Month”)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].  The Scheduled Delivery Month shall be
within the Scheduled Delivery Quarter for the applicable Aircraft.



4.2
Delivery Notices



 
4.2.1
Bombardier shall give Buyer notice, by facsimile or telegraphic communication or
other expeditious means, of the date of readiness of each Aircraft for
inspection and acceptance by Buyer as follows:



 
(a) ▲▲
commencing on [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] and on
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT], as applicable, the Parties shall agree
on the period of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] that may start on
any day of the week (a “Delivery Week”) targeted for offer for acceptance of
each Aircraft for the next [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
Bombardier shall use reasonable efforts to meet this tentative Delivery Week,
but shall not be bound by such tentative Delivery Week;”



 
(b)
Bombardier will give notice of no less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] prior to the first day of the relevant Aircraft’s Scheduled Delivery
Month, confirming the Delivery Week on which the Aircraft will be available for
delivery and inspection (the “Scheduled Delivery Week”) which shall commence
within the Scheduled Delivery Month; and



 
(c)
Bombardier will give notice of no less than [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]. prior to the date on which the Aircraft will be ready for the
commencement of Buyer's ground and flight inspection and acceptance (the
“Readiness Date”), which Readiness Date shall in all cases be within the
Scheduled Delivery Week and the Scheduled Delivery Month.



▲▲4.3
Location



Each of the first Twenty-Five (25) Firm Aircraft will be delivered free and
clear of all liens, claims, charges, and encumbrances of any nature whatsoever
except those created by or through Buyer at Bombardier's facility in Montreal,
Quebec, Canada.


Each of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft will be
delivered free and clear of all liens, claims, charges, and encumbrances of any
nature whatsoever except those created by or through Buyer at Bombardier's
facility in Mirabel, Quebec, Canada.


4.4
Acceptance





 
4.4.1
At delivery, each Aircraft (a) will conform to the Specification, [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT] and (b) shall not have any defects.




Page      11
▲▲Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 3 to CCO No. 10






 
calendar days prior to the first scheduled visit of such representatives and
three (3) days for each subsequent visit.



7.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



7.3
Bombardier’s facilities and those of its affiliates shall be accessible to
Buyer's representatives during the normal working hours of such
facilities.  Buyer's representatives shall have the right at any and all times
during such normal business hours to observe the work at Bombardier's facilities
and those of its affiliates where the work is being carried out, provided there
shall be no disruption in the performance of the work.



7.4
Bombardier shall advise Buyer's representatives of the rules and regulations
applicable to visitors of Bombardier and those of its affiliates at the
facilities being visited.  Buyer's representatives shall conform to such rules
and regulations, provided such rules and regulations are not discriminatorily
applied to Buyer’s representatives.



7.5
At any time prior to delivery of the Aircraft, Buyer's representatives may
request, in writing, correction of parts or materials which they reasonably
believe are not generally acceptable or in accordance with the
Specification.  Bombardier shall provide a written response to any such
request.  Communication between Buyer's representative and Bombardier shall be
solely through Bombardier's Contract Department or its designate.





ARTICLE 8 - BASIC AIRCRAFT PRICE


 
▲▲ 8.1 The basic price for the first Twenty-Five (25) Firm Aircraft, including
Buyer Selected Optional Features, [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
in Montreal, Quebec, Canada, is [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
expressed in April 30, 1997 dollars.



The basic price for the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm
Aircraft, including Buyer Selected Optional Features, [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] Mirabel, Quebec, Canada is [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] expressed in January 2009 dollars (the basic price for the first
Twenty-Five (25) Firm Aircraft and the basic price for the Twenty-Sixth (26th)
to Forty-Seventh (47th) Firm Aircraft, are collectively referred to as the
“Basic Aircraft Price”).


Except as set forth below or elsewhere in this Agreement, the Basic Aircraft
Price constitutes the entire price to be paid for each Aircraft, and unless
expressly stated otherwise, for the products and services provided by Bombardier
under this Agreement.







Page 20
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 4 to CCO No. 10








▲▲8.2 (a)
Except as set forth below or elsewhere in this Agreement, the Basic Aircraft
Price is subject to escalation in accordance with the formula set forth in
Schedule I (the “Economic Adjustment Formula”). Notwithstanding the forgoing,
the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft are subject to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



8.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



8.3.1  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




Page 21
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 4 to CCO No. 10






[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


8.3.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
(i)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]








Page 21A
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 5 to CCO No. 10






[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


(ii)           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 
▲▲8.3.3 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 









Page 22
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 6 to CCO No. 10






▲▲11.2
Buyer shall make all payments due under this Agreement in immediately available
funds by deposit on or before the due date to Bombardier’s account in the
following manner:



Transfer to:                      [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL
TREATMENT]


PLEASE REFERENCE:  INVOICE # AND/OR AIRCRAFT SERIAL #


11.3  
All payments provided for under this Agreement shall be made so as to be
received in    immediately available funds on or before the dates stipulated
herein.



11.4
Bombardier shall remain the exclusive owner of the Aircraft, free and clear of
all rights, liens, charges or encumbrances created by or through Buyer, until
such time as all payments referred to in Article 9 or Letter Agreement No. 3 as
applicable with respect to the relevant Aircraft have been made.



ARTICLE 12 - BUYER INFORMATION AND BUYER FURNISHED EQUIPMENT


 
▲▲12.1 (a) During the manufacture of the first Twenty-Five Firm Aircraft, Buyer
shall provide to Bombardier on or before the date reasonably required by
Bombardier, all information as Bombardier may reasonably request to manufacture
the Aircraft including, the selection of furnishings.



Nine (9) months prior to the Scheduled Delivery Month of the first Aircraft,
Buyer will:


(i)     provide Bombardier with an external paint scheme agreed on by the
Parties;


(ii)              select interior colors; and


(iii) provide to Bombardier, on drawings which will be forwarded to Buyer,
language translations for interior and exterior Aircraft labels.


 
Failure of Buyer to comply with these requirements may result in an increase in
the Purchase Price [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], a delay in
delivery of the Aircraft, or both, in either case, reasonably related to Buyer’s
failure.  Bombardier shall use its reasonable efforts to prevent or minimize
such delay or Purchase Price increase.




Page 23
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 6 to CCO No. 10








 
(b)
During the manufacture of the Twenty-Sixth (26th) to Forty-Seventh (47th) Firm
Aircraft, Buyer shall provide to Bombardier all information as Bombardier may
reasonably request to manufacture the Aircraft.  Bombardier shall advise Buyer
of the specific information required and the latest date by which such
information is required, and Buyer shall provide such information by the date(s)
so advised.  Bombardier shall provide such request for such information to Buyer
by the date(s) stated in Schedule L to the Agreement. The requested information
and its applicable due date(s) shall be substantially as set out in Schedule L.



 
Failure of Buyer to comply with these requirements (excluding requirements
related to Bombardier not providing the information to Buyer by the dates listed
in Schedule L which delay Buyer in providing the information to Bombardier) may
result in an increase [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], a delay in
delivery of the Aircraft, or both, in either case, reasonably related to Buyer’s
failure as set out in this paragraph.. [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].










Page 23A
▲▲ Amended
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 7 to CCO No. 10








 
▲▲SCHEDULE A



 
SPECIFICATION













Firm Aircraft                                    Specification
No.                                              Issue and Date
1-25  
                    RAD–670
–111                                                                           As
amended previously

through to Issue E,
September 2002


      26-47                                   RAD-670-100 Rev.
J                                                         June 2009







Page 3
▲▲ Amended
Initials


Buyer._________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 8 to CCO No. 10




SCHEDULE B


▲ATTACHMENT IV


Buyer Selected Optional Features
(for Twenty-Sixth (26th) to Forty-Seventh (47th) Firm Aircraft)



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
                                                                               
             
[
                                                                               
                                                                               
                                                                             
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
     
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
     
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
     
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
   



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].







Page
▲Added
Initials


Buyer._________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 8 to CCO No. 10




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:





Page
▲Added
Initials


Buyer._________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 8 to CCO No. 10




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
           





[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].







Page
▲Added
Initials


Buyer._________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 8 to CCO No. 10




SCHEDULE B


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
[CONFIDENTIAL PORTION OMITTED AND FILED
   
SEPARATELY WITH THE COMMISSION
   
PURSUANT TO A REQUEST FOR
   
CONFIDENTIAL TREATMENT]
                                                                               
                                               



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


1)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




Page
▲Added
Initials


Buyer._________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 9 to CCO No. 10




which shall be updated by Bombardier from time to time.  These publications will
be made available in paper or electronic (digital) format, where available, at
Buyer’s option as soon as they are available.


▲4.1.3
The Aircraft Maintenance Manual (“AMM”), Wiring Diagram Manual (“WDM”), System
Schematic Manual (“SSM”), Illustrated Parts Catalog (“IPC”) and Fault Isolation
Manual (“FIM”) will be delivered in SGML format.



4.2
Shipment



 
Technical Data provided hereunder shall be delivered to the facilities
designated by Buyer in the United States and at the time indicated in Attachment
A. Bombardier shall provide to Buyer, as part of the publications included under
this Agreement and at no cost to Buyer, preliminary Illustrated Parts Catalogs
(“IPCs”) and Component Maintenance Manuals (“CMMs”) prior to the first initial
provisioning conference, the delivery of the manuals is tentatively scheduled at
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to the first day of the Scheduled
Delivery Quarter.



4.3
Proprietary Technical Data



 
It is understood and Buyer acknowledges that the Technical Data provided herein
is proprietary to Bombardier and all rights to copyright belong to Bombardier
and the Technical Data shall be kept confidential by Buyer.  Buyer agrees to use
the Technical Data solely to maintain, operate, overhaul or repair the Aircraft
or to make installation or alteration thereto subject to the provisions of the
Agreement.



 
Technical Data shall not be disclosed to third parties or used by Buyer or
furnished by Buyer for the design or manufacture of any aircraft or Spare Parts
including Bombardier Parts or items of equipment, [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].  Notwithstanding the foregoing, Buyer shall inform its employees of
the confidential nature of the Technical Data and otherwise use due care and
diligence with respect to the protection of the confidential nature of the
Technical Data, including the identification and labelling of the Technical Data
as confidential.



4.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


▲Added                                                         Page 35
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 9 to CCO No. 10




[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

▲▲Amended                                                         Page 36
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 10 to CCO No. 10




 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.6
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
▲▲1.7 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.8
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.9
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


▲▲Amended                                                         Page 44
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 11 to CCO No. 10




▲▲ SCHEDULE E-1


Firm Aircraft Delivery Schedule


[CONFIDENTIAL
PORTION OMITTED
   
AND FILED
SEPARATELY WITH THE
COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]
                                                                               
                                         
[CONFIDENTIAL
PORTION OMITTED
AND FILED
SEPARATELY WITH THE
COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]
                                                         




▲▲Amended                                                         Page
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 12 to CCO No. 10




▲ SCHEDULE I






7.1           Economic Adjustment Formula First (1st) through Twenty-Fifth
(25th) Firm Aircraft


1.1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];


▲▲Amended                                                         Page
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 12 to CCO No. 10




 
1.2.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
(a)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(b)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(c)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(d)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(e)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
(f)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.3
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


▲▲Amended                                                         Page
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 12 to CCO No. 10






 
(a)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
(b)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
(c)
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





7.2  
2. Economic Adjustment Formula Twenty-Sixth (26th) through Forty-Seventh (47th)
Firm Aircraft





 
2.1.
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



2.2.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:





a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



c)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMT].



 
d)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
e)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
f)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




▲▲Amended                                                         Page
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 12 to CCO No. 10




2.3.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
(a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
(b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
(c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲Amended                                                         Page
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 13 to CCO No. 10




 
Schedule L

 
Buyer Information Due Dates




       
[CONFIDENTIAL PORTION SEPARATELY WITH THE
TO A REQUEST FOR.
OMITTED AND FILED
COMMISSION PURSUANT CONFIDENTIAL TREATMENT]
[CONFIDENTIAL
   
PORTION OMITTED AND
   
FILED SEPARATELY
   
WITH THE COMMISSION
   
PURSUANT TO A
   
REQUEST FOR
   
CONFIDENTIAL
   
TREATMENT]
                                                                               
                         







 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE

 
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]










▲▲Amended                                                         Page 66
Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 14 to CCO No. 10




 
January 31, 1998



 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155



Subject:
OPTION AIRCRAFT PAYMENT SCHEDULE



 
Dear Sirs:



Letter Agreement No. 03 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the "Agreement") between Bombardier Inc., represented by
its Bombardier Regional Aircraft Division ("BRAD") and AMR Eagle Holding
Corporation ("Buyer") relating to the firm purchase of twenty-five (25) Canadair
Regional Jet aircraft  and Buyer’s option to purchase another twenty-five (25)
such aircraft (collectively, the "Aircraft")


 
1.0▲▲The Basic Aircraft Price of the Option Aircraft shall be established on the
same basis as that of the Firm Aircraft referred to in Article 8 of the
Agreement. Bombardier requires and Buyer shall pay progress payments for the
Option Aircraft, as follows:



 
(a)
A refundable deposit of [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per Option
Aircraft is due within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the
execution of the Agreement.  Upon execution of the Agreement (pending receipt of
such deposit by Bombardier), Bombardier shall reserve and remove the Option
Aircraft from the market for purchase by Buyer;



(b) ▲▲
A non-refundable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] progress payment
equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], of the Basic Aircraft Price
of the relevant Option Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
shall be due within [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the execution of
this Contract Change Order No. 10;






▲▲Amended


LA No. 03-Option Aircraft
to Purchase Agreement 390


-1-
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 14 to CCO No. 10




 
(c)▲▲
A non-refundable [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] progress payment
equal to [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] of the Basic Aircraft Price of
the relevant Option Aircraft [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
due [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] prior to the first day of the
Scheduled Delivery Month of the relevant Option Aircraft;”



 
(d)
The balance of the Purchase Price for each Option Aircraft, after deducting the
payments made in this Letter Agreement (a) through (c) above, shall become due
and payable on the Actual Delivery Date of the relevant Option Aircraft from
Bombardier to Buyer; and



 
(e)
Except as otherwise provided in the Agreement, Bombardier shall not be obligated
to pay any interest to Buyer on any deposits or progress payments referenced in
this Letter Agreement.



2.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.



3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement subject to the terms of Article 42
shall also be terminated in whole or as to such particular Aircraft, as
applicable.  All terms not defined herein shall have the meaning ascribed to
them in the Agreement.  Should there be any inconsistency between this Letter
Agreement and the Agreement with respect to the subject matter covered by the
terms hereof, then this Letter Agreement shall prevail.




▲▲Amended


LA No. 03-Option Aircraft
to Purchase Agreement 390


-2-


Initials


Buyer._________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment 15 to CCO No.10


 
January 31, 1998





 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155

 
 

Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 04  (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the "Agreement") between Bombardier Inc., represented by
its Bombardier Regional Aircraft Division ("BRAD") and AMR Eagle Holding
Corporation ("Buyer") relating to the firm purchase of twenty-five (25) Canadair
Regional Jet aircraft  and Buyer’s option to purchase another twenty-five (25)
such aircraft (collectively, the "Aircraft")


▲▲ 1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



▲▲1.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 2.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
BOMBARDIER, except as may be provided for in the Agreement.



3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in


▲▲Amended


LA No. 04 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
- 1-
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment 16 to CCO No.10


 
January 31, 1998







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155



Subject:
SPARES SUPPORT [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





 
Dear Sirs:



Letter Agreement No. 05 (this “Letter Agreement”) to the Purchase Agreement
dated                            January 31, 1998 (the "Agreement") between
Bombardier Inc., represented by its Bombardier Regional Aircraft Division
("BRAD") and AMR Eagle Holding Corporation ("Buyer") relating to the firm
purchase of twenty-five (25) Canadair Regional Jet aircraft  and Buyer’s option
to purchase another twenty-five (25) such aircraft (collectively, the
"Aircraft")




 
▲▲1.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲Amended


LA No. 05 - Spares Support [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
- 1-
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment 17 to CCO No.10


 
January 31, 1998





 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 08 (this “Letter Agreement”) to the Purchase Agreement
dated                            January 31, 1998 (the "Agreement") between
Bombardier Inc., represented by its Bombardier Regional Aircraft Division
("BRAD") and AMR Eagle Holding Corporation ("Buyer") relating to the firm
purchase of twenty-five (25) Canadair Regional Jet aircraft and Buyer’s option
to purchase another twenty-five (25) such aircraft (collectively, the
"Aircraft")




 
▲▲1.0 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


▲▲Amended


LA No. 08 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
- -
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment 17 to CCO No.10


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.



3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein. In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement subject to the terms of Article 42
shall also be terminated in whole or as to such particular Aircraft, as
applicable.  All terms not defined herein shall have the meaning ascribed to
them in the Agreement.  Should there be any inconsistency between this Letter
Agreement and the Agreement with respect to the subject matter covered by the
terms hereof, then this Letter Agreement shall prevail.



Yours very truly,
 
BOMBARDIER INC.



 
 

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Vice President, Contracts
President,

Bombardier Regional Aircraft Division
Bombardier Regional Aircraft Division



 
Acknowledged and Accepted

 
AMR EAGLE HOLDING CORPORATION



 
 

 
Daniel P. Garton

 
President



 
Date:  January 31, 1998








▲▲Amended


LA No. 08 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
- -
Initials


Buyer _________ Bombardier _________


 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 18 to CCO No. 10


 
CONFIDENTIAL
PORTION OMITTED AND
FILED SEPARATELY WITH
 
THE COMMISSION
PURSUANT TO A
REQUEST FOR
 
CONFIDENTIAL
TREATMENT]
                 



2.6
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.6.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:




 
CONFIDENTIAL
PORTION OMITTED AND
FILED SEPARATELY WITH
 
THE COMMISSION
PURSUANT TO A
REQUEST FOR
 
CONFIDENTIAL
TREATMENT]
                 



3.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



▲▲3.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲3.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

▲▲Amended                                                                             --
LA No. 09 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement  390
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 18 to CCO No. 10


4.4.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4.5
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4.5.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


▲▲Amended                                                                             -10-
LA No. 09 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to   
Purchase Agreement  390
Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 18 to CCO No. 10


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



CONFIDENTIAL
PORTION
OMITTED AND
FILED
SEPARATELY
WITH THE
COMMISSION
PURSUANT TO A
REQUEST FOR
CONFIDENTIAL
TREATMENT]
         



4.10.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4.10.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
4.10.4▲▲[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

▲▲Amended                                                                             -16-
LA No. 09 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement  390
Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 18 to CCO No. 10


5.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



5.1▲▲
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



5.2▲▲
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



5.3▲▲
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].”



6.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.



7.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement subject to the terms of Article 42
shall also be terminated in whole or as to such particular Aircraft, as
applicable.  All terms not defined herein shall have the meaning ascribed to
them in the Agreement.  Should there be any inconsistency between this Letter
Agreement and the Agreement with respect to the subject matter covered by the
terms hereof, then this Letter Agreement shall prevail.






▲▲Amended                                                                             -17-
LA No. 09 - [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement  390
Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 19 to CCO No. 10


 
January 31, 1998







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 10 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the "Agreement") between Bombardier Inc., represented by
its Bombardier Regional Aircraft Division ("BRAD") and AMR Eagle Holding
Corporation ("Buyer") relating to the firm purchase of twenty-five (25) Canadair
Regional Jet aircraft  and Buyer’s option to purchase another twenty-five (25)
such aircraft (collectively, the "Aircraft")


1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
2.0▲▲ [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.0▲▲
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A
COMMISSION PURSUANT TO
REQUEST FOR CONFIDENTIAL
A REQUEST FOR
TREATMENT]
CONFIDENTIAL TREATMENT]
               



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO
COMMISSION
A REQUEST FOR
PURSUANT TO
CONFIDENTIAL
A REQUEST FOR
TREATMENT]
CONFIDENTIAL
 
TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 
.

4.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



5.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


▲▲Amended                                                                             --
LA No. 10 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement  390
Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 19 to CCO No. 10


 
6.0▲▲[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



7.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



8.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].

▲▲Amended                                                                             -4-
LA No. 10 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement 390
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 20 to CCO No. 10


 
January 31, 1998







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 11 (this “Letter Agreement”) to the Purchase Agreement
dated                            January 31, 1998 (the "Agreement") between
Bombardier Inc., represented by its Bombardier Regional Aircraft Division
("BRAD") and AMR Eagle Holding Corporation ("Buyer") relating to the firm
purchase of twenty-five (25) Canadair Regional Jet aircraft and Buyer’s option
to purchase another twenty-five (25) such aircraft (collectively, the
"Aircraft")


1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



▲▲2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲Amended                                                                             --
LA No. 11 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement 390


Initials


Buyer._________ Bombardier _________






 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 20 to CCO No. 10


▲▲ANNEX A



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



▲▲2.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
.

▲▲3.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



▲▲4.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



5.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT],




▲▲Amended                                                                             --
LA No. 11 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement 390


Initials


Buyer._________ Bombardier _________






 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 20 to CCO No. 10


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





9.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
▲▲a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
▲▲b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



10.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





▲▲11.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲Amended                                                                             -8-
LA No. 11 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement 390


Initials


Buyer _________ Bombardier _________






 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 20 to CCO No. 10


ANNEX A
 
APPENDIX A



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




1.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
d)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
e)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
f)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
g)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
h)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



i)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



j)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲Amended                                                                             -9-
LA No. 11 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] to
Purchase Agreement 390


Initials


Buyer _________ Bombardier _________






 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 21 to CCO No. 10


 
January 31, 1998







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 13 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the "Agreement") between Bombardier Inc., represented by
its Bombardier Regional Aircraft Division ("BRAD") and AMR Eagle Holding
Corporation ("Buyer") relating to the firm purchase of twenty-five (25) Canadair
Regional Jet aircraft  and Buyer’s option to purchase another twenty-five (25)
such aircraft (collectively, the "Aircraft")


1.0▲▲
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




▲▲Amended                                                              --
LA No. 13 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
.


Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 21 to CCO No. 10


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


▲▲Amended                                                              --
LA No. 13 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
.


Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 22 to CCO No. 10




 
(a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
(b)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
(c)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



1.5
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 
1.6▲▲ [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



a)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



b)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]




▲▲Amended                                                              --
LA No. 21 Aircraft Training Devices
to Purchase Agreement 390


Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 22 to CCO No. 10


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 
c) [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



3.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].







(A)

▲▲Amended                                                              --
LA No. 21 Aircraft Training Devices
to Purchase Agreement 390


Initials


Buyer._________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 23 to CCO No. 10




December 2, 2009




 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Dear Sirs:


Letter Agreement No. 22 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the “Agreement”) between Bombardier Inc., represented by
its Bombardier Inc., represented by Bombardier Aerospace, Commercial Aircraft
(“Bombardier”) and AMR Eagle Holding Corporation (“Buyer”) relating to the firm
purchase of twenty-five (25) Canadair Regional Jet aircraft and Buyer’s option
to purchase another twenty-five (25) such aircraft (collectively, the
"Aircraft")


▲▲1.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:



 
a.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
b.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
c.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
d.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
e.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
f.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
g.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
h.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
i.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


▲▲2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



▲▲3.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.



5.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement, subject to the terms of Article 42
of the Agreement, shall also be terminated in whole or as to such particular
Aircraft, as applicable.  All terms not defined herein shall have the meaning
ascribed to them in the Agreement.  Should there be any inconsistency between
this Letter Agreement and the Agreement with respect to the subject matter
covered by the terms hereof, then this Letter Agreement shall prevail.



Yours very truly,
 
BOMBARDIER INC., as represented by

 
Bombardier Aerospace, Commercial Aircraft



 
 

Jeffrey Lazare
Craig Allan

Sr. Contracts Specialist
Director, Contracts



 
Acknowledged and Accepted

 
AMR EAGLE HOLDING CORPORATION



 
 

1.1  
 


▲▲Amended                                                              --
LA No. 22 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 24 to CCO No. 10








[See Letter Agreement No. 26 with accompanying attachments.]

▲▲Amended                                                              --
LA No. 26 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
Initials


Buyer _________ Bombardier _________




 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 25 to CCO No. 10




 
December 2, 2009







 
AMR Eagle Holding Corporation

 
Fort Worth

 
Texas, U.S.A.

 
76155





Subject:
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
Dear Sirs:



Letter Agreement No. 27 (this “Letter Agreement”) to the Purchase Agreement
dated January 31, 1998 (the “Agreement”) between Bombardier Inc., represented by
Bombardier Aerospace Commercial Aircraft (“Bombardier”) and AMR Eagle Holding
Corporation (“Buyer”) relating to the firm purchase of twenty-five (25) Canadair
Regional Jet aircraft and Buyer’s option to purchase another twenty-five (25)
such aircraft (collectively, the "Aircraft")


1.0           General


1.1
Pursuant to Contract Change Order No. 10 (“CCO No. 10”) to the Agreement, Buyer
has exercised its option to purchase twenty-two (22) of the twenty-five (25)
Option Aircraft which are the subject matter under Article 2.3 of the Agreement
and Letter Agreement No. 2 to the Agreement. [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



2.0
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.1
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 

▲Added                                                               
LA No. 27 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
Initials


Buyer _________ Bombardier _________






 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 25 to CCO No. 10






2.2
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


 
2.3
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.4
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



2.5
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.0
The provisions of this Letter Agreement are personal to Buyer and shall not be
assigned or otherwise disposed of by Buyer without the prior written consent of
Bombardier, except as may be provided for in the Agreement.

 

▲Added                                                               
LA No. 27 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
Initials


Buyer _________ Bombardier _________






 
 

--------------------------------------------------------------------------------

 
 
Attachment No. 25 to CCO No. 10




4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.  In the event the
Agreement is terminated, in whole or with respect to any one (1) or more
particular Aircraft, this Letter Agreement, subject to the terms of Article 42
of the Agreement, shall also be terminated in whole or as to such particular
Aircraft.  All terms not defined herein shall have the meaning ascribed to them
in the Agreement.  Should there be any inconsistency between this Letter
Agreement and the Agreement with respect to the subject matter covered by the
terms hereof, then this Letter Agreement shall prevail.



Yours very truly,
 
Bombardier Aerospace, Commercial Aircraft



 
 

CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Sr. Contracts Specialist
Director, Contracts



 
Acknowledged and Accepted

 
AMR EAGLE HOLDING CORPORATION







 
 






▲Added                                                               
LA No. 27 [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
to Purchase Agreement 390
Initials


Buyer _________ Bombardier _________






 
 
 
